Appeal from so much of an order of the Supreme Court, Kings County, dated March 10, 1967 and made upon reargument, as directed appellant to furnish plaintiffs with copies of “ all ” labels utilized on cans containing paint manufactured, etc., on appellant’s premises. Order modified by inserting in the last decretal paragraph of the order, after the words “ copies of all the different labels utilized on cans of”, the words “ 100% alkyd flat enamel”. As so modified, order *560affirmed insofar as appealed from, without costs. In our opinion, the discovery order should be limited to labels affixed to cans containing the kind of paint which the complaint alleges was bought by plaintiff Bynum. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.